EXHIBIT 10(e)-6

 

 

CHANGE IN CONTROL AGREEMENT; AMENDMENT TO EMPLOYMENT AGREEMENT

 

                THIS AGREEMENT made and entered into as of April 15, 2005­
between TCF FINANCIAL CORPORATION, a Delaware Corporation (the “Company”) and
Craig R. Dahl (the “Executive”).

 

R E C I T A L S:

 

                WHEREAS, the Executive is now and has been Executive Vice
President of the Company;

 

                WHEREAS, the Board of Directors of the Company believes it is
imperative to diminish the inevitable distraction of the Executive by virtue of
the personal uncertainties and risks created by any pending or threatened Change
in Control (as defined below) of the Company;

 

                WHEREAS, as a partial inducement for the Executive to
contemporaneously enter into a Nonsolicitation and Confidentiality Agreement
with the Company, the Company desires to provide the Executive with certain
compensation and benefits in the event a Change in Control of the Company
occurs; and

 

                WHEREAS, the Executive is already a party to an employment
agreement (the “Employment Agreement”) that was effective April 26, 1999 with
the Company;

 

                NOW, THEREFORE, in consideration of the mutual premises and
agreements set forth herein, the parties hereby agree as follows:

 

                1.             Definitions.  As used in this Agreement, the
following terms shall have the following meanings:

 

                (a)           Cause.   Termination of Executive’s employment for
“cause” shall be deemed to have occurred if the Company follows the procedures
set forth in this paragraph and terminates Executive’s employment on account of
any one of the following: (i) Executive has engaged in willful and recurring
misconduct in not following the legitimate directions of the Board of Directors
of the Company; (ii) Executive has been convicted of a felony and all appeals
from such conviction have been exhausted; (iii) Executive has engaged in
habitual drunkenness; (iv) Executive has been excessively absent from work which
absence is not related to disability, illness, sick leave or vacations; or (v)
Executive has engaged in continuous conflicts of interest between his personal
interests and the interests of the Company.  If the Company proposes to
terminate the employment of the Executive for Cause, the Company shall give
written notice to the Executive specifying the reasons for such proposed
determination with particularity and, in the case of a termination for Cause
under clause (i) of this paragraph (including any breach of the provisions of
paragraph 5 of

 

1

--------------------------------------------------------------------------------


 

this Agreement), (iii) or (iv), the Executive shall have a reasonable
opportunity to correct any curable situation to the reasonable satisfaction of
the Board of Directors of the Company, which period shall be no less than thirty
(30) days from the Executive’s receipt of the notice of proposed termination. 
Notwithstanding the foregoing, the Executive’s employment shall not be
terminated for Cause unless and until there shall be delivered to the Executive
a copy of the resolution duly adopted by the affirmative vote of not less than
the majority of the members of the Board of Directors of the Company at a
meeting called and held for the purpose (after reasonable notice to the
Executive and an opportunity for the Executive, together with his legal counsel,
to be heard before the Board of Directors) finding that, in the opinion of the
Company’s Board of Directors, the Executive has engaged in conduct justifying a
termination for Cause.

 

                (b)           Change in Control.  A “Change in Control” shall be
deemed to have occurred if, prior to the expiration of the term of this
Agreement:

 

                                                                (i)           
any “person”, as defined in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934 (the “Exchange Act”) is or becomes the “beneficial owner” as defined
in Rule 13d-3 under the Exchange Act, directly or indirectly, of securities of
the Company representing thirty percent (30%) or more of the combined voting
power of the Company’s then outstanding securities;

 

                                                                (ii)          
during any period of two (2) consecutive years there shall cease to be a
majority of the Board comprised as follows:  individuals who at the beginning of
such period constitute the Board of new directors whose nomination for election
by the Company’s shareholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved; or

 

                                                                (iii)         
the shareholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 70% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or the
shareholders of the company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets; provided, however, that no change in
control will be deemed to have occurred if such merger, consolidation, sale or
disposition of assets, or liquidation is not subsequently consummated.

 

                (c)           Good Reason.  By following the procedure set forth
in this paragraph, the executive shall have the right to terminate the
Executive’s employment with the company for “Good Reason” in the event (i) the
executive is not at all times the same duly elected officer of the Company that

 

2

--------------------------------------------------------------------------------


 

Executive was immediately prior to the change in control; (ii) there is any
material reduction in the scope of the Executive’s authority and responsibility
(provided, however, in the event of any illness or injury which disables the
Executive from performing the Executive’s duties, the Company may reassign the
Executive’s duties to one or more other employees until the Executive is able to
perform such duties); (iii) there is a reduction in the Executive’s Base Salary,
an amendment to any stock incentive plan, pension plan or supplemental employee
retirement plan applicable to the Executive which is materially adverse to the
Executive, or a material reduction in the other benefits to which the Executive
was entitled prior to the Change in Control; (iv) the Company requires the
Executive’s principal place of employment to be anywhere other than where it was
immediately prior to the change in control, or there is a relocation of the
Company’s principal executive offices from where the were immediately prior to
the change in control; or (v) the Company otherwise fails to perform its
obligations under this Agreement. If the Executive proposes to terminate his
employment for Good Reason under this paragraph, the Executive shall give
written notice to the Company, specifying the reason therefor with
particularity.  In the event the Executive proposes to terminate his employment
for Good Reason under clause (i), (ii), (iii) or (iv) in this paragraph, the
termination shall be effective on the date of such notice.  In the event the
Executive proposes to terminate his employment for Good Reason under clause (v)
in this paragraph, the Company will have an opportunity to correct any curable
situation to the reasonable satisfaction of the Executive within the period of
time specified in the notice which shall not be less than thirty (30) days.  If
such correction is not so made or the circumstances or situation is such that it
is not curable, the Executive may, within thirty (30) days after the expiration
of the time so fixed within which to correct such situation, give written notice
to the Company that his employment is terminated for Good Reason effective
forthwith.

 

                (d)           Termination Date.  “Termination Date” means the
date on which the Executive’s employment with the Company is terminated.

 

                2.             Termination upon Change in Control.  The
Executive shall be entitled to the following severance benefits (which benefits
in each case are referred to as the “Termination Payments”) if a Change in
Control occurs and (i) the Executive terminates his employment for any reason by
giving the Company notice within the 30-day period immediately preceding the
first anniversary of the closing date of the Change in Control or (ii) within
twenty-four (24) months after the occurrence of such Change in Control (A) the
Executive terminates employment for Good Reason, or (B) the Executive’s
employment is terminated by the Company without Cause:

 

                (a)           Base Salary.  The Company shall pay the Executive
a lump sum cash payment, no later than thirty (30) days after the date on which
his employment terminates, in an amount equal to the Executive’s base salary
multiplied by two (2).  For this purpose, “base salary” means the Executive’s
annual salary rate at the time of employment termination or just prior to the
Change in Control, whichever is higher.

 

                (b)           Annual Bonus.  If the Termination Date (as defined
below) occurs before the annual

 

3

--------------------------------------------------------------------------------


 

bonus for any preceding calendar year has been paid, the Company shall pay to
the Executive the amount of the Executive’s annual bonus for such preceding
calendar year as soon as it is determinable.  In addition, not later than thirty
(30) days after the date on which the Executive’s employment terminates, the
Company shall pay the Executive a lump such cash payment equal to the average of
the annual bonus paid or payable to the Executive in respect of the three
calendar years immediately preceding the year in which the Change in Control
occurred multiplied by two (2).

 

                (c)           [Reserved]

 

                (d)           Stock Incentives.  Not later than thirty (30) days
after the date on which the Executive’s employment terminates, the Company shall
pay the Executive a lump sum cash payment equal to the sum of:

 

                                                                (i)           
the amount by which the fair market value (determined as of the Termination
Date) of the number of shares of stock subject to any stock option which is
forfeited or which otherwise becomes nonexercisable by the Executive by reason
of his termination of employment exceeds the option price for such shares;

 

                                                                (ii)          
such additional amounts (or the fair market value of such additional property)
in excess of the amount determined pursuant to paragraph 1(d)(i) that would have
been paid or distributed to the Executive upon his exercise of any such
forfeited stock options, had such options been exercisable, and exercised, by
the Executive as of the Termination Date;

 

                                                                (iii)         
an amount equal to the fair market value (determined as of the Termination Date)
of any shares of restricted stock forfeited by the Executive by reason of his
termination of employment; and

 

                                                                (iv)          an
amount equal to the amount that the Executive would have received if any stock
appreciation right which is forfeited or which otherwise becomes nonexercisable
by the Executive by reason of his termination of employment had been
exercisable, and exercised, by Executive as of the Termination Date.

 

It is understood and agreed that the payments under this paragraph 2(d) are to
occur only to the extent Executive is not entitled to exercise his options or
stock appreciation rights, or to retain or receive his restricted stock, after
the termination of his employment under the provisions of Executive’s stock
option, restricted stock, or stock appreciation rights agreements.  The
provisions of this paragraph 2(d) shall not apply to any restricted stock grants
under any agreement with the Company in the event a “Change in Control” shall
have occurred within the meaning of any such agreement and as a result the
Executive’s stock grant has vested under the terms of such agreement.

 

4

--------------------------------------------------------------------------------


 

                3.             Certain Additional Payments by the Company.

 

                (a)           Gross-Up Payment.  Anything to the contrary
notwithstanding, in the event it shall be determined that any payment,
distribution or benefit made or provided by the Company to or for the benefit of
the Executive (whether pursuant to this Agreement or otherwise) (a “Payment”),
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended, (the “Code”) or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are collectively referred to as the “Excise Tax”), then the Company
shall pay the Executive in cash an amount (the “Gross-Up Payment”) such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including but not limited to income taxes
(and any interest and penalties imposed with respect thereto) and the Excise
Tax, imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-up Payment equal to the Excise Tax imposed on the Payments.

 

                (b)           Determination of Gross-Up Payment.  Subject to
paragraph 3(c) below, all determinations required to be made under this
paragraph 2, including whether a Gross-Up Payment is required and the amount of
the Gross-Up Payment, shall be made by the firm of independent public
accountants selected by the Company to audit its financial statements for the
year immediately preceding the Change in Control (the “Accounting Firm”) which
shall provide detailed supporting calculations to the Company and the Executive
within thirty (30) days after the Termination Date.  In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, the Executive shall appoint another
nationally recognized accounting firm to make the determinations required under
this paragraph 3 (which accounting firm shall then be referred to as the
“Accounting Firm”).  All fees and expenses of the Accounting Firm in connection
with the work it performs pursuant to this paragraph 3 shall be promptly paid by
the Company.  A Gross-Up Payment (as determined pursuant to this paragraph 3)
shall be paid by the Company to the Executive within five (5) days of the
receipt of the Accounting Firm’s determination.  If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or a similar penalty.  Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.  As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm, it is possible that
Gross-up Payments which will not have been made by the Company should have been
made (“Underpayment”).  In the event that the Company exhausts its remedies
pursuant to paragraph 3(c) below, and the Executive is thereafter required to
make a payment of Excise Tax, the Accounting Firm shall promptly determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
paid by the Company to the Executive within five (5) days after such
determination.

 

                (c)           Contest.  The Executive shall notify the Company
in writing of any claim made by

 

5

--------------------------------------------------------------------------------


 

the Internal Revenue Service that, if successful, would require the Company to
pay a Gross-Up Payment.  Such notification shall be given as soon as practicable
but no later than ten (10) business days after the Executive knows of such claim
and shall apprise the Company of the nature of such claim and the date on which
such claim is requested to be paid.  The Executive shall not pay such claim
prior to the expiration of the thirty (30) day period following the date on
which it gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due).  If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Employee shall:

 

                                                                (i)           
give the Company any information reasonably requested by the Company relating to
such claim;

 

                                                                (ii)          
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, without limitation, accepting
legal representation with respect to such claim by an attorney selected by the
Company and reasonably acceptable to the Executive;

 

                                                                (iii)         
cooperate with the Company in good faith in order effectively to contest such
claim;

 

                                                                (iv)         
permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this paragraph 3(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis, from any Excise Tax or
income tax, including interest or penalties with respect thereto, imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount.  Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder

 

6

--------------------------------------------------------------------------------


 

                                                and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

 

(d)           If, after the receipt by the Executive of an amount advanced by
the Company pursuant to paragraph 3(c), the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of paragraph 3(c)) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto).  If, after the receipt by the
Executive of an amount advanced by the Company pursuant to paragraph 3(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

 

                4.             Benefits in Lieu of Severance Pay Policy.  The
severance benefits provided for in paragraph 2 are in lieu of any benefits that
would otherwise be provided to the Executive under the Company’s severance pay
policy and the Executive shall not be entitled to any benefits under the
Company’s severance pay policy.

 

                5.             Rights in the Event of Dispute.  In the event of
a dispute between the Company and the Executive regarding this Agreement, it is
the intention of this Agreement that the dispute shall be resolved as
expeditiously as possible, consistent with fairness to both sides, and that
during pendency of the dispute the Executive and the Company shall be on equal
footing, as follows:

 

                (a)           Arbitration.  Any claim or dispute relating to the
terms and performance of this Agreement, shall be resolved by binding private
arbitration before three arbitrators and any award rendered by any arbitration
panel, or a majority thereof, may be filed and a judgment obtained in any court
having jurisdiction over the parties unless the relief granted in the award is
delivered within ten (10) days of the award.  Either party may request
arbitration by written notice to the other party.  Within thirty (30) days of
receipt of such notice by the opposing party, each party shall appoint a
disinterested arbitrator and the two arbitrators selected thereby shall appoint
a third neutral arbitrator; in the event the two arbitrators cannot agree upon
the third arbitrator within then (10) days after their appointment, then the
neutral arbitrator shall be appointed by the Chief Judge of Hennepin County
(Minnesota) District Court.  Any arbitration proceeding conducted hereunder
shall be in the City of Minneapolis and shall follow the procedures set forth in
the Rules of Commercial Arbitration of the American Arbitration Association, and
both sides shall cooperate in as expeditious a resolution of the proceeding as
is reasonable under the circumstances.  The arbitration panel shall have the
power to enter any relief it deems fair and just on any claim, including interim
and final equitable relief, along with any procedural order that is reasonable
under the circumstances.

 

7

--------------------------------------------------------------------------------


 

                (b)           Expenses of Prosecution/Defense of Claim.  During
the pendency of a dispute between the Company and the Executive relating to the
terms or performance of this Agreement, the Company shall promptly pay the
Executive’s reasonable expenses of representation upon delivery of periodic
billings for same, provided that (i) Executive (or a person claiming on his
behalf) shall promptly repay all amounts paid hereunder at the conclusion of the
dispute if the resolution thereof includes a finding that the Executive did not
act in good faith in the matter in dispute or in the dispute proceeding itself,
and (ii) no claim for expenses of representation shall be submitted by the
Executive or any person acting on his behalf unless made in writing to the Board
of Directors within one year of the performance of the services for which such
claim is made.

 

                6.             Other Benefits.  The benefits provided under this
Agreement shall, except to the extent otherwise specifically provided herein, be
in addition to, and not in derogation or diminution of, any benefits that
Executive or his beneficiary may be entitled to receive under any other plan or
program now or hereafter maintained by the Company, or its subsidiaries.

 

                7.             Successors.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business and/or assets of the
Company, to expressly assume and agree to perform its obligations under this
Agreement in the same manner and to the same extent that the Company would be
required to perform them if no succession had taken place unless, in the opinion
of legal counsel mutually acceptable to the Company and the Executive, such
obligations have been assumed by the successor as a matter of law.  The
Executive’s rights under this Agreement shall inure to the benefit of, and shall
be enforceable by, the Executive’s legal representative or other successors in
interest, but shall not otherwise be assignable or transferable.

 

                8.             Severability.  If any provision of this Agreement
or the application thereof is held invalid or unenforceable, the invalidity or
unenforceability thereof shall not affect any other provisions or applications
of this Agreement which can be given effect without the invalid or unenforceable
provision or application.

 

                9.             Survival.  The rights and obligations of the
parties pursuant to this Agreement shall survive the termination of the
Executive’s employment with the Company to the extent that any performance is
required hereunder after such termination.

 

                10.           Notices.  All notices under this Agreement shall
be in writing and shall be deemed effective when delivered in person (in the
Company’s case, to its Secretary) or 48 hours after deposit thereof in the U.S.
mails, postage prepaid, addressed, in the case of the Executive, to his last
known address as carried on the personnel records of the Company and, in the
case of the Company, to the corporate headquarters, attention of the Secretary,
or to such other address as the party to be notified may specify by written
notice to the other party.

 

                11.           Term.  The term of this Agreement shall commence
on the date it is signed and shall

 

8

--------------------------------------------------------------------------------


 

continue through January 1, 2008, provided that in the event Executive’s Year
2000 Stock Grant becomes fully vested prior to January 1, 2008 (other than due
to a change in control) this Agreement shall terminate on the date on which such
full vesting occurs.

 

                12.           Amendments and Construction.  This Agreement may
only be amended in a writing signed by the parties hereto.  This Agreement shall
be construed under the laws of the State of Minnesota.  Paragraph headings are
for convenience only and shall not be considered a part of the terms and
provisions of the Agreement.

 

                13.           No Guarantee of Employment; Employment Agreement
Superceded.  This Agreement shall not be construed as any guarantee or
obligation of continuing employment on the part of the Company or Executive. 
Executive’s employment is governed by the terms of his Employment Agreement.  In
the event that Executive has a termination of employment that is covered by this
Agreement, Executive’s Employment Agreement shall become null and void. 
Otherwise, Executive’s Employment Agreement remains in full force and effect.

 

9

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties have duly executed this
Agreement as of the day and year first written above.

 

 

 

TCF FINANCIAL CORPORATION

ATTEST:

 

 

 

 

 

 

 

By

/s/ Lynn Nagorske

 

 

 

 

/s/ Gregory J. Pulles

 

Its

President

Vice Chairman, General Counsel and Secretary

 

 

 

 

 

WITNESS:

 

 

 

 

 

/s/ Diane O. Stockman

 

/s/ Craig R. Dahl

 

 

Craig R. Dahl

 

 

10

--------------------------------------------------------------------------------


EXHIBIT 10(e)-6

 

TCF FINANCIAL CORPORATION

EMPLOYMENT AGREEMENT

 

 

                This Employment Agreement (this “Agreement”) is entered into
effective as of April 26, 1999 (the “Effective Date”), by and between TCF
Financial Corporation (“TCF Financial”) and Craig R. Dahl (“Executive”).

 

                WHEREAS, Executive has been elected to and has agreed to serve
in the position of Executive Vice President for TCF Financial, a position of
substantial responsibility; and

 

                WHEREAS, TCF Financial recognizes the substantial contributions
Executive is expected to make to TCF Financial and considers the establishment
and maintenance of sound and vital senior management to be essential to
protecting and enhancing the best interests thereof and therefore desires to
enter into an agreement governing the terms and conditions of Executive’s
employment;

 

                NOW, THEREFORE, in consideration of the expected contributions
and responsibilities of Executive and the other mutual promises, terms and
conditions hereinafter provided, the parties hereto agree as follows:

 

Section 1 - Definitions

 

                1.1           A “Change in Control” shall mean:

 

                                (a)           During any period of two (2)
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of TCF Financial cease for any reason to constitute a
majority thereof, unless the election or nomination for election of each new
Director was approved by a vote of at lease two-thirds of the Board members then
still in office who were Board members at the beginning of the period or who
were similarly nominated;

 

                                (b)           Any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act), is or becomes the “beneficial
owner” (as such term is defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of securities of TCF Financial representing twenty-five percent
(25%) or more of TCF Financial’s outstanding securities, except for any
securities purchased by TCF’s employee stock ownership plan and trust and any
person who becomes a twenty-five percent (25%) beneficial owner solely as a
result of stock repurchases by TCF Financial; or

 

                                (c)           The shareholders of TCF Financial
approve, and there is consummated, a dissolution or liquidation, or a merger,
consolidation or other corporate

 

1

--------------------------------------------------------------------------------


 

reorganization of TCF Financial under circumstances in which TCF Financial will
not be the surviving party; or

 

                                (d)           the Board of Directors of TCF
Financial shall approve, and there is consummated, the sale of all, or
substantially all, of the business or assets of TCF Financial; or

 

                                (e)           the Board of Directors of Winthrop
Resources Corporation (hereinafter referred to as Winthrop”) or the Board of
Directors of TCF Leasing, Inc., or any other equipment finance leasing company
headed by Executive which is an affiliate of Winthrop or a subsidiary of TCF
Financial (hereinafter TCF Leasing, Inc. and any other such leasing company
affiliate are jointly referred to as “New Leasing Co.”)shall approve, and there
shall be consummated, a dissolution or liquidation, or a merger, consolidation
or other corporate reorganization of Winthrop or New Leasing Co., or of the
Value Added line of business or either, such that Winthrop, New Leasing Co., or
the Value Added line of business of any of them is no longer owned or controlled
by TCF Financial.

 

                                (f)            Notwithstanding the foregoing, a
sale, spin-off or other reorganization of the small ticket business of Winthrop
or New Leasing Co. shall not be deemed a change in control under this Agreement,
and any internal reorganization or combination of TCF-affiliated companies with
each other shall also not be deemed a change in control under this Agreement.

 

                1.2           The “Code” shall mean the Internal Revenue Code of
1986, as amended.

 

                1.3           “Date of Termination” shall mean:

 

                                (a)           If death or Disability under
Section 7.1 of this Agreement automatically terminates Executive’s employment,
the date on which the event that triggered that automatic termination occurred;
or

 

                                (b)           If Executive’s employment is
terminated by Executive, whether for Good Reason or otherwise under Section 7.3
of this Agreement, or by TCF Financial under Section 7.2 of this Agreement, the
date specified in Section 7.4 of this Agreement.

 

                1.4           “Disability” shall mean Executive is “disabled”
for purposes of TCF’s long term disability coverage and is entitled to benefits
under such coverage.

 

                1.5           “Good Reason” shall be deemed to exist if:

 

                                (a)           Within two years after a Change in
Control, without Executive’s express written consent: (1) Executive is assigned
any duties inconsistent in any material respect with Executive’s employment
position, duties, responsibilities or status with TCF Financial on the Effective
Date; (2) Executive’s reporting responsibilities, titles or offices

 

2

--------------------------------------------------------------------------------


 

as in effect on the Effective Date are reduced in any material respect; (3)
Executive is removed from or is not re-elected Executive Vice President of TCF
Financial, except in connection with the termination of Executive’s employment
for Cause, on account of Disability, as a result of Executive’s death, or by
Executive other than for Good Reason;

 

                                (b)           Within two years after a Change in
Control, TCF Financial’s principal executive offices are relocated to a location
at least 30 miles from its current locations; or TCF Financial requires
Executive to be based anywhere other than in the Minneapolis/St. Paul
metropolitan area, except for required travel on TCF Financial’s business to an
extent substantially consistent with similarly situated executives’ business
travel obligations; or

 

                                (c)           Within two years after a Change of
Control: (1) TCF Financial reduces in any material respect Executive’s Base
Compensation or Bonus Compensation; or (2) TCF Financial takes any action which
would materially adversely affect Executive’s benefits under any benefit plan
maintained by TCF Financial for comparable executives or deprive Executive of
any material fringe benefits provided to comparable executives of TCF Financial.

 

                1.6           The “TCF Financial Board” shall mean the Board of
Directors of TCF Financial.

 

                1.7           The “TCF Personnel Committee” shall mean such
members of the Personnel Committee of the TCF Financial Board who qualify as
independent or as non-employees from time to time under Rule 16b-3 of the
Securities Exchange Commission or under Section 162(m) of the Internal Revenue
Code, and their related rules, regulations and pronouncements.

 

                1.8           “Notice of Termination” shall mean a notice, from
TCF Financial or from Executive, which shall indicate the specific termination
provision in this Agreement relied upon, shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and shall state the
effective date of the termination.

 

                1.9           “Secret or Confidential Information” means secret
or confidential information of TCF Financial which Executive obtains during the
Term of this Agreement (including secret or confidential information of
predecessors, subsidiaries and affiliates), including but not limited to lists
of customers; contract terms; bidding information and strategies; salary
information with respect to employees; financial product design information;
business plans; and anything else deemed to be proprietary, provided that secret
or confidential information shall not include information reasonably available
to the general public.

 

                1.10         Termination for “Cause” by TCF Financial of
Executive’s employment under this Agreement shall mean termination which is
determined by the TCF Personnel

 

3

--------------------------------------------------------------------------------


 

Committee to be on account of any one of the following: (i) Executive has
engaged in willful and recurring misconduct in not following the legitimate
directions of the Personnel Committee or of his supervisor; (ii) Executive has
been convicted of a felony or a crime involving theft or dishonesty and all
appeals from such conviction have been exhausted; (iii) Executive has engaged in
habitual drunkenness or use of illegal drugs; (iv)  Executive has been
excessively absent from work which absence is not related to Disability, sick
leave or authorized vacations; or (v) Executive has engaged in substantial
conflicts of interest between his personal interests and the interests of TCF
Financial.

 

                Notwithstanding the foregoing, Executive shall not be deemed to
have been terminated for Cause unless and until (1) there shall have been
delivered to Executive a written notice of the intention to terminate his
employment for Cause specifying the grounds for such termination, providing a
reasonable opportunity to cure any conduct or act, if curable, alleged as
grounds for such termination, and; (2) following delivery of such written
notice, Executive shall have been given a reasonable opportunity to present to
the TCF Personnel Committee his position regarding any dispute relating to the
existence of such Cause.

 

Section 2 - Employment and Term

 

                2.1           Employment.  TCF Financial agrees to employ
Executive, and Executive agrees to serve, as an Executive Vice President of TCF
Financial.  Executive agrees to accept Employment on the terms and conditions
set forth in this Agreement.

 

                2.2           Term.  The term of this Agreement (the “Term”)
shall be a period beginning on the Effective Date and ending on December 31,
2000. On December 31, 1999 however, the term shall be extended by one year so
that it expires on December 31, 2001. On each December 31 thereafter, the
remaining Term shall be extended by one year.  If the TCF Personnel Committee
shall determine on or prior to any such December 31st not to renew this
Agreement, then the final term of the Agreement shall be the two years after the
December 31st immediately preceding the TCF Personnel Committee’s determination
and the Agreement shall not thereafter be renewed or extended.

 

Section 3 - Duties of Executive

 

                3.1           Time Devoted; Duties.  Executive shall have
overall responsibility for TCF Financial’s leasing and equipment finance
operations. Executive shall devote his entire time, attention and energies to
his responsibilities and shall render such administrative and management
services to TCF Financial as are customarily performed by persons situated in a
similar executive capacity, including those services prescribed from time to
time by the TCF Personnel Committee. Executive shall perform his duties under
this Agreement in accordance with such reasonable standards expected of
employees with comparable positions in comparable organizations and as may be
established from time to time by the Personnel Committee.

 

4

--------------------------------------------------------------------------------


 

                3.2           No Conflicting Activities.  During the term of
Executive’s employment under this Agreement, Executive shall not engage in any
business or activity contrary to the business affairs or interests of TCF
Financial.  Nothing contained in this Section 3 shall be deemed to prevent or
limit the right of Executive to invest in the capital stock or other securities
of any business or engage in charitable or civic activities as long as such
conduct or activity does not interfere with Executive’s duties as set forth in
Section 3.1.

 

Section 4 - Compensation

 

                4.1           Base Compensation.  Executive shall receive for
his services the following Base Compensation:

 

                                (a)           TCF Financial shall pay Executive
an annual salary of $225,000.00 (“Base Compensation”) payable in 26 equal
bi-weekly installments.

 

                                (b)           Any increase in Executive’s Base
Compensation shall be left to the sole discretion of the TCF Personnel
Committee.  Executive’s Base Compensation shall not be subject to reduction
during the Term of this Agreement except as otherwise provided in this
Agreement.

 

                4.2           Bonus Compensation.  TCF Financial shall pay Bonus
Compensation to Executive in an amount determined by the TCF Personnel Committee
in its sole discretion, provided that Executive shall participate annually in
any bonus plan provided to comparable TCF executives (“Bonus Compensation”). 
For the calendar year 1999, Executive’s bonus opportunity shall be in the 0 -
200% range based on the following goals:

 

% Goal

 

 80%

 

 90%

 

 100%

 

 102%

 

 105%

 

$

 

$23,623

 

$26,576

 

$29,529

 

$30,119

 

$31,005

 

 

Payout %

 

 25%

 

 75%

 

 150%

 

 175%

 

 200%

 

Payout $

 

$56,250

 

$168,750

 

$337,500

 

$393,750

 

$450,000

 

 

 pro-rated to reflect the number of days from the Effective Date of this
Agreement through December 31, 1999, divided by 365, but with a guaranteed
minimum of $100,000.

 

                4.3           Additional Compensation: Restricted Stock and
Options.  As further compensation TCF Financial has awarded to Executive on or
about the commencement of this Agreement 10,000 shares of restricted stock to
vest 25% per year starting January 1, 2000 and 40,000 options to purchase TCF
stock, to vest on the same schedule and with an exercise price equal to the fair
market value of TCF stock on the date of the award. The terms of Executive’s
restricted stock and option awards are governed by separate agreements entered
into contemporaneously between the parties hereto.  After the initial awards
hereunder, the Executive shall be entitled to such additional awards of
restricted

 

5

--------------------------------------------------------------------------------


 

stock and options as are approved by the TCF Personnel Committee from time to
time.

 

                4.4           Source of Payments.  All payments provided for in
this Agreement shall be timely paid by TCF Financial.

 

Section 5 - Employee Benefits/Fringe Benefits

 

                5.1           Business Expenses.  During the Term, TCF Financial
shall reimburse Executive for ordinary and necessary business expenses incurred
by Executive in performing his duties pursuant to this Agreement, including but
not limited to reasonable travel, entertainment and similar expenses that
Executive incurs in promoting the business of TCF Financial; provided, that TCF
Financial shall not reimburse any such expense which, prior to its being
incurred, TCF Financial directed Executive not to incur. The reimbursement shall
be made upon presentation to TCF Financial by Executive, from time to time, of
an account of such expenses in such form and in such detail as TCF Financial may
request, and shall comply with TCF Financial’s policies regarding expense
reimbursement.

 

                5.2           Fringe Benefits.  In addition to benefits
specifically described herein, Executive shall be entitled to receive from TCF
Financial the fringe benefits generally available to employees and to full-time
senior management employees of TCF Financial occupying the same or a similar
position as Executive, as such benefits may be changed from time to time.  As of
the Effective Date hereof, such fringe benefits consist of four weeks of
vacation annually (Executive’s shall be pro-rated for 1999); a $750 monthly
allowance for leasing of a company car; a country club membership; a home
business hook-up, phone line and Internet access for Executive’s home computer;
an annual executive physical; and tax preparation by KPMG.

 

                5.3           Benefits.  Throughout the Term of this Agreement,
TCF Financial shall make available to Executive the benefits provided to
executives generally under TCF Financial’s general benefits programs including,
but not limited to, the TCF Employees Stock Purchase Plan (401-k Plan), the TCF
Cash Balance Pension Plan, the Deferred Compensation Plan, the Supplemental
Employees Retirement Plan (“SERP”), and medical/dental, group term life
insurance (including optional insurance which Executive may elect to purchase),
disability coverage, and all other benefit plans available to executives
generally. Executive shall be eligible to participate in these plans on the same
terms and conditions as apply to TCF executives generally.

 

Section 6 - Confidentiality and Covenant Not to Compete

 

                6.1           Covenant Not to Compete.  In consideration of the
compensation, benefits and other valuable consideration provided to Executive
under this Agreement: (i) if TCF Financial terminates Executive’s employment
with or without Cause, (ii) if TCF Financial terminates Executive’s employment
on account of Disability and Executive is

 

6

--------------------------------------------------------------------------------


 

entitled to disability benefits under TCF Financial’s disability benefit plan,
or (iii) if Executive terminates employment with or without Good Reason,
Executive covenants and agrees that Executive shall not do any of the following:

 

                                (a)           Without the prior written consent
of TCF Financial, engage or become interested in any capacity, directly or
indirectly (whether as proprietor, five percent or greater stockholder,
director, partner, employee, trustee, beneficiary, or in any other capacity) in
any business selling, providing or developing leasing or equipment finance
products or services in competition with leasing or equipment finance products
or services sold or maintained by Winthrop, New Leasing Co., or any of its
subsidiaries or affiliates in the United States; or

                                (b)           Recruit or solicit for employment
any current or future employee of TCF Financial, Winthrop, New Leasing Co. or
any of their successors, subsidiaries or affiliates.

Executive’s obligations under this Section 6.1 shall continue for two years
after such termination of employment.  Notwithstanding the foregoing provisions
of this section 6.1, Executive shall have no obligations under this section if
Executive’s termination of employment occurs in conjunction with the
discontinuance by TCF Financial, Winthrop or TCF Leasing (or any successor
thereto) of all or substantially all leasing activities.

                6.2           Confidential Information.  Executive acknowledges
that all Secret or Confidential Information is the exclusive property of TCF
Financial, as the case may be. Executive shall not during the period of his
employment or for two years thereafter, disclose to any person, firm or
corporation, or publish or use for any purpose, any Secret or Confidential
Information except as properly required in the ordinary course of business of
TCF Financial or as directed and authorized thereby.  Upon the termination of
his employment for any reason whatsoever, Executive shall return and deliver
within 7 days any and all papers, books, records, documents, memoranda and
manuals, including all copies thereof, belonging or relating to TCF Financial, 
in Executive’s possession, whether prepared by Executive or others.  If at any
time after the termination of Executive’s employment, Executive determines that
he has any Secret or Confidential Information in his possession or control, 
Executive shall immediately return all such Secret or Confidential Information
including all copies and portions thereof.

                6.3           Disclosure and Survival of Covenants.  If
Executive, after termination of employment and while subject to Sections 6.1 and
6.2, seeks or is offered employment by any other company, firm, or person, he
shall provide a copy of this Agreement to the prospective employer prior to
accepting employment with that prospective employer.  The provisions of Sections
6.1 and 6.2 shall survive any termination of this Agreement.

Section 7 - Termination

                7.1           Automatic Termination Upon Death or Disability. 
Employment under this Agreement shall terminate on the earliest of death of
Executive, or the determination by

 

7

--------------------------------------------------------------------------------


 

the TCF Personnel Committee of Executive’s Disability.  Thereafter, no further
compensation shall be payable under this Agreement except Bonus Compensation
already earned.  The Executive’s (and his beneficiaries’) rights to other
compensation and benefits shall be determined under the company’s benefit
policies and plans applicable to company executives then in effect.

                7.2           Termination by the Personnel Committee.  The TCF
Personnel Committee may terminate this Agreement and Executive’s employment at
any time with or without Cause by giving Notice of Termination in accordance
with Section 7.4 below.

                7.3           Termination by Executive for Good Reason or
Otherwise.  Executive may terminate his employment with or without Good Reason
by giving Notice of Termination in accordance with Section 7.4 below

                7.4           Notice of Termination.  Any termination by the TCF
Personnel Committee or Executive pursuant to this Agreement shall be
communicated by written Notice of Termination to the other party hereto and
shall specify the effective date of Executive’s termination of employment, which
shall be not more than thirty days after the date such Notice is given, or if no
date is specified, then the effective date shall be 30 days after such Notice is
given.

Section 8 - Compensation Upon Termination

                8.1           Compensation Upon Death.  If Executive’s
employment is terminated because of the death of Executive, TCF Financial shall
pay Executive’s executors or administrators: (a) within 30 days of Executive’s
death, the unpaid balance of Executive’s Base Compensation through the end of
the month in which Executive’s death occurred, at 100% of the rate in effect on
the date of Executive’s death; and (b) as soon as such Executive’s bonus is
calculated, an amount equal to Executive’s Bonus Compensation for the current
year prorated based on the number of days elapsed during such year prior to
Executive’s death, and thereafter TCF Financial shall have no further
obligations under this Agreement.

                8.2           Compensation Upon Disability.  If Executive’s
active work ceases because of Disability: (a) TCF Financial shall continue, as
and when scheduled, to pay Executive Executive’s Base Compensation through the
date Executive’s disability benefits commence, and (b) as soon as Executive’s
bonus is calculated for the year, an amount equal to Executive’s Bonus
Compensation due for the current year prorated based on the number of days
elapsed during such year prior to Executive’s Disability; and thereafter TCF
Financial shall have no further obligations under this Agreement unless and
until  Executive returns to work pursuant to mutual agreement between Executive
and TCF Financial.

                8.3           Compensation Upon Termination for Cause.  If
Executive’s employment shall be terminated by TCF Financial for Cause, TCF
Financial shall pay Executive his Base Compensation through the Date of
Termination, and TCF Financial shall not have

 

8

--------------------------------------------------------------------------------


 

any further obligations to Executive under this Agreement other than normal
employee benefits.

                8.4           Compensation Upon Termination by TCF Financial
Other Than For Cause; Termination by Executive for Good Reason.  If Executive’s
employment is terminated by TCF Financial other than for Cause, Disability or
death or Executive terminates his employment for Good Reason, then Executive
shall be entitled to severance pay consisting of his Base Compensation for each
bi-weekly pay period for two years after the effective date of the termination,
as and when payable hereunder as if there had been no termination, plus a bonus
at the time of termination equal to the average of his last two years of Bonus
Compensation preceding the termination plus continuation of the company paid
portion of premiums for disability, life insurance, medical and dental coverage
such that Executive’s premiums are the same as active employees provided that
the employer payments toward premiums for each type of coverage (disability,
life insurance, medical and/or dental) will be paid only for so long as
Executive elects to continue the respective coverage and further provided that
such employer payments toward premiums for each type of coverage will cease as
soon as Executive obtains new employment with comparable replacement benefits
for such type of coverage. For purposes of this Section 8.4, non-renewal of this
Agreement by the Personnel Committee of this Agreement under Section 2.2 shall
be deemed to be a  termination by TCF Financial other than for Cause, unless
such non-renewal meets the requirements of Section 1.10, in which case the
non-renewal will be deemed a termination for Cause.  Upon Executive’s
termination of employment, all employee and employer contributions to the TCF
Employees Stock Purchase Plan (the “401-k Plan”) and/or the Executive Deferred
Compensation Plan (the “Executive Deferred Plan”) shall cease, his severance
payments shall not be treated as covered compensation under the 401-k Plan, the
Executive Deferred Plan or the TCF Cash Balance Pension Plan, and  Executive
will be entitled to distributions from those plans in accordance with their
terms.

                8.5           Successors of TCF Financial.  TCF Financial shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of TCF Financial, by agreement in form and substance satisfactory to
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that TCF Financial would be required if no such
succession had taken place.

 

Section 9 - Miscellaneous

                9.1           Notice.  Any notice or request required or
permitted to be given under this Agreement shall be in writing and shall be
deemed sufficiently given for all purposes if mailed by certified mail, postage
prepaid and return receipt requested, addressed to the intended recipient at the
following address (or at such other address as either party may designate in
writing to the other party by certified mail as described above):

                If to TCF Financial:

                                Attention: General Counsel

 

9

--------------------------------------------------------------------------------


                                TCF Financial Corporation

                                801 Marquette Avenue

                                Minneapolis, MN 55402

 

                If to Executive:

                                Craig R. Dahl

                                10340 Summer Place

                                Eden Prairie, Minnesota 55347

                Or to the last known address for Executive on file at TCF
Financial.

                9.2           Headings.  The headings used in this Agreement
have been included solely for ease of reference and are not to be construed in
any interpretation of this Agreement.

                9.3           Entire Agreement.  This instrument contains the
entire agreement between the parties with respect to the subject matter hereof,
and shall supersede all prior agreements and understandings with respect to the
subject matter hereof.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.  No
modification or addition to this Agreement shall be enforceable unless in
writing and signed by the party against whom enforcement is sought.

                9.4           Governing Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Minnesota.

                9.5           Arbitration.  Any dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by
arbitration except if TCF Financial seeks a court injunction under Section 9.7. 
Such arbitration shall be conducted before a panel of three arbitrators sitting
in a home office selected by Executive within fifty (50) miles from the location
of TCF Financial, in accordance with the rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitrator’s award
in any court having jurisdiction.

                9.6           Benefit.  This Agreement shall inure to the
benefit of and shall be binding upon TCF Financial, its successors and assigns,
and this Agreement shall not be assignable by Executive.

                9.7           Remedies.  Executive acknowledges that the
services to be rendered under this Agreement are special, unique and of
extraordinary character.  If Executive breaches any covenants, terms or
conditions of this Agreement to be performed by him, TCF Financial will suffer
irreparable damage and it will be impossible to estimate or determine damages. 
Therefore, TCF Financial shall, upon proof of such breach, be entitled as a
matter of course to an injunction from any court of competent jurisdiction
restraining any further violation of such covenants by Executive, his employers,
employees, partners, agents or other associates, or any of them.  TCF
Financial’s right to an injunction shall be cumulative and in addition to any
other remedies available, either in law or in equity.  In any proceeding to
enforce any provision of this Agreement,

 

10

--------------------------------------------------------------------------------


 

Executive shall not assert any contention that there is an adequate remedy at
law for the breach or default upon which such proceeding is based.  Nothing in
this paragraph shall be construed to prevent any remedy in the courts or in
arbitration in the case of any breach of this Agreement by Executive which TCF
Financial may elect or invoke.

                9.8           Severability.  If any of the provisions of Section
6.1 of this Agreement are held to be unenforceable because of their scope,
duration or area of applicability, the arbitrator making such determination
shall have the power to modify such scope, duration or area of applicability or
all of them.  Section 6.1, as modified, shall then be valid and enforceable in
such modified form.  If any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect, the validity and enforceability of all
other applications of that provision and of all other provisions and
applications hereof shall not in any way be affected or impaired.

                9.9           Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by Executive and such officer as may be
specifically designated by the TCF Personnel Committee.  The failure of TCF
Financial or Executive at any time or times to enforce rights under this
Agreement strictly in accordance with the same shall not be construed as a
waiver or modification of the same.  Waiver by either party of any breach or
breaches of this Agreement, or of any noncompliance with any condition or
provision of this Agreement, by the other party hereto shall not be deemed a
waiver or amendment of such provisions or conditions.

                9.10         Counterparts.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

 

11

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties hereto have executed this
Agreement, as of the day and year first above written.

 

TCF FINANCIAL CORPORATION

 

 

 

By:

/s/ Lynn A. Nagorske

 

 

 

Title:

President

 

 

 

CRAIG R. DAHL

 

 

 

/s/ Craig R. Dahl

 

12

--------------------------------------------------------------------------------

 